The Court orders that the petitions to convene a special panel pursuant to Administrative Order No. 1990-6 are granted and the prior opinion in these cases* is vacated.
The question in conflict to be resolved is whether employers can deduct group benefits paid to employees from workers’ compensation wage loss payments under MCL 418.811; MSA 17.237(811) if the group benefits were not caused to be paid by the employer as provided in the Workers’ Disability Compensation Act. The two decisions in conflict are Smith v Michigan Bell Telephone Co, 189 Mich App 125; 472 NW2d 32 (1991), and the unpublished opinion in these consolidated cases vacated above.
The petitioners may submit supplemental briefs within 14 days from the date of the Chief Clerk’s certification of this order. Fourteen copies must be filed with the Clerk of the Court. Other parties may respond within 14 days after the filing of a supplemental brief by filing 14 copies of the response.
The Court invites amicus curiae briefs. The time for filing the briefs corresponds with the time for filing the brief of the party whose position the amicus curiae supports. An amicus curiae cannot participate in oral argument except by order of the Court.

 Unpublished opinion per curiam of the Court of Appeals, decided October 29, 1991 (Docket Nos. 120622, 123465, 123722).